DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 17 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.
Applicant's arguments filed 05/26/2022, with respect to the combination of the Official Notice concept and Kudo, have been fully considered but they are not persuasive.
Applicant argues that both the Official Notice concept and Kudo, as well as the combination of the Official Notice concept and Kudo, do not disclose the claim language.  The examiner disagrees and maintains that Kudo was shown to disclose controlling different aspects of photography including shutter speed or F number.  Further, the examiner maintains that shutter speed and frame rate are both photography parameters and related to each other during moving image photography/movies in that shutter speed and frame rate are both are known to be able to be changed during photography/movies as shown by Kudo and the Official Notice.  Therefore, Kudo and the Official Notice concept are related as Kudo was shown to disclose using menu options to control different aspects of photography including shutter speed or F number, and the Official Notice concept was to including menu options on a camera display to allow a user to control a decrease or increase of a frame rate of images be captured.  Further, “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).  Further as the Official Notice concept and Kudo are related the combination of Kudo and the Official Notice concept yields allowing Kudo to operate with respect to frame rate in the same manner as how Kudo operates with respect to shutter speed(as shown in the rejection of the claims) in order to provide additional menu options for photography.
Applicant further argues that the Official Notice was properly traversed stating that the features of the claims are not considered to be common knowledge or well-known in the art.  Regarding Examiner's use of Official Notice, Applicant’s attempted traversal was inadequate.  In applicant’s argument against the Official Notice applicant did argue against the combination of the Official Notice concept and Kudo, but the examiner notes that applicant merely stated traversal of the Official Notice concept, but did not state why the noticed fact is not considered to be common knowledge or well-known in the art.  “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”  See MPEP §2144.03.  Because the Applicant has not specifically pointed out the supposed errors in the Examiner's action, including stating why the noticed fact is not considered to be common knowledge or well-known in the art, the Examiner finds the traversal to be inadequate.  Further, the Examiner’s conclusion of common knowledge in the art is now taken to be admitted prior art because Applicant has failed to traverse the Examiner’s assertion of Official Notice in reply to the Office Action in which the common knowledge statement was made.  Please see MPEP § 2144.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (U.S. Pub. No. 20150062402).
Regarding claim 1, Kudo discloses:
A display control apparatus comprising:
a display device that displays a live view image acquired from an image pickup device (microcomputer 101 controlling body unit 100, where luminous flux from a subject passes from the respective photographing lenses 210a, 210b through the shutter unit 120, to form an image by the imaging element 111 and image processing circuit 102 converts the image data obtained by each type of image processing into a video signal so that a live view is displayed in the EVF unit 300, par. 59, 62, see also par. 54, 59, 62-64,70, 71, 77, 78, 85, 93-112, 124-126, 129-182 and Figs. 3-12B);
a detection circuitry that detects a viewpoint of a user onto a first item displayed on the display device in a case where the live view image and the first item are displayed on the display device (microcomputer 101 controlling body unit 100, where during live view display, in the first display region H1a, the F number FN is displayed and in the first display region H1b, the shutter speed SS is displayed and if the gazing point R of the operator is in the first display region H1a, H1b, the parameter changing section 160 judges whether or not the dragged and moved gazing point R of the operator is present in the numeric value change region K to change the F number FN, the shutter speed SS or the like, and if the gazing point R of the operator is in the numeric value change region K the parameter changing section 160 displays such a change display region (a third display region) CD as shown in FIG. 7 to change a parameter such as the F number FN or the shutter speed SS in a state where the drag movement is maintained and change display region CD includes at least an increase region W and a decrease region Q to increase and decrease a parameter such as the F number FN or the shutter speed SS and the increase region W and the decrease region Q are displayed on right and left sides (an X-axis direction) of the first display region H1a to display the F number FN, in the change display region CD, par. 93, 100, 101, and 103 see also par. 54, 59, 62-64,70, 71, 77, 78, 85, 93-112, 124-126, 129-182 and Figs. 3-12B); and
a control circuitry that controls a shutter speed of the live view image so that the live view image is displayed on the display device at a first shutter speed, in a case where the live view image is displayed on the display device and the first item is not displayed on the display device, and controls the shutter speed of the live view image so that the live view image is displayed on the display device at a second speed lower than the first shutter speed, in a case where the viewpoint of the user onto the first item is detected while the live view image and the first item are displaying on the display device (during live view display, using microcomputer 101 controlling body unit 100, where when the change display region CD is displayed parameter changing section 160 increases or decreases a parameter such as the F number FN or the shutter speed SS if the gazing point continues to be present in the increase region W or the decrease region Q for the predetermined time and where when gazing point R of the operator is not in the numeric value change region K the change display region CD is not displayed and the increase region W and the decrease region Q are not displayed and the F number FN and shutter speed SS are not changed by the user’s gaze, par. 93, 101, 103, and 110, see also par. 54, 59, 62-64,70, 71, 77, 78, 85, 93-112, 124-126, 129-182 and Figs. 3-12B), and controls the shutter speed of the live view image so that the live view image is displayed on the display device at the first shutter speed, in a case where the viewpoint of the user onto the first item is not detected while the live view image and the first item are displaying on the display device (when the change display region CD is displayed, and before the gazing point continues to be present in the increase region W or the decrease region Q for the predetermined time, where during live view display, in the first display region H1a, the F number FN is displayed and in the first display region H1b, the shutter speed SS is displayed and if the gazing point R of the operator is in the first display region H1a, H1b, the parameter changing section 160 judges whether or not the dragged and moved gazing point R of the operator is present in the numeric value change region K to change the F number FN, the shutter speed SS or the like, and if the gazing point R of the operator is in the numeric value change region K the parameter changing section 160 displays such a change display region (a third display region) CD as shown in FIG. 7 to change a parameter such as the F number FN or the shutter speed SS in a state where the drag movement is maintained and change display region CD includes at least an increase region W and a decrease region Q to increase and decrease a parameter such as the F number FN or the shutter speed SS and the increase region W and the decrease region Q are displayed on right and left sides (an X-axis direction) of the first display region H1a to display the F number FN, in the change display region CD, par. 93, 100, 101, and 103 see also par. 54, 59, 62-64,70, 71, 77, 78, 85, 93-112, 124-126, 129-182 and Figs. 3-12B).
While Kudo discloses control a shutter speed for displaying the live view image to be lower in a case where the first item is displayed on the display device, than in a case where the first item is not displayed on the display device by using gaze tracking regions (regions for menu options) while tracking a user’s gaze to the tracking regions to increase or decrease the shutter speed or F number, Kudo is silent with regards to controlling the frame rate.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include menu options on a camera display to allow a user to control a decrease or increase a frame rate of images being captured.  This is advantageous in that a frame rate can be altered to allow for frame rate capture that simulates motion as the human eye perceives it, frame rate capture that simulates slower motion as perceived by the human eye or frame rate capture that simulates faster motion as perceived by the human eye.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include menu options on a camera display to allow a user to control a decrease or increase a frame rate of images being captured.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Kudo and the Official Notice concept are related as Kudo was shown to disclose using menu options to control different aspects of photography including shutter speed or F number, and the Official Notice concept was to including menu options on a camera display to allow a user to control a decrease or increase of a frame rate of images be captured.  Further, “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).  Further as the Official Notice concept and Kudo are related the combination of Kudo and the Official Notice concept yields control a frame rate of the live view image so that the live view image is displayed on the display device at a first frame rate, in a case where the live view image is displayed on the display device and the first item is not displayed on the display device, and controls the frame rate of the live view image so that the live view image is displayed on the display device at a second rate lower than the first frame rate, in a case where the viewpoint of the user onto the first item is detected while the live view image and the first item are displaying on the display device, and controls the frame rate of the live view image so that the live view image is displayed on the display device at the first frame rate, in a case where the viewpoint of the user onto the first item is not detected while the live view image and the first item are displaying on the display device.  This combination results in being able to provide additional menu options for photography.
Regarding claim 6, see the rejection of claim 1 and note that it was shown that the first item is an item for setting relating to quality of the live view image displayed on the display device where the menu displayed a shutter speed or frame rate.
Regarding claim 7, see the rejection of claim 1 and note that it was shown that the first item is an item for setting one of a recording image quality, a white balance, a picture style, an International Organization for Standardization (ISO) sensitivity, or a shutter speed where the menu displayed a shutter speed or frame rate.
Regarding claim 8, Kudo further discloses:
The display device displays a second item with the first item (in the first display region H1a the F number FN is displayed and in the first display region H1b the shutter speed SS is displayed, par. 93 and Fig. 3)
While rejection was shown to disclose being able to select between changing a shutter speed, F number FN, or frame rate, the rejection was silent with regards to the second item is an item for setting an automatic focus (AF) system, a self-timer, an aspect ratio, or a photometry mode.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include including menu items on a display that allow a user to select automatic focus (AF) system, a self-timer, an aspect ratio, and a photometry mode.  This is advantageous in that they allow a user to compose an image in a desirable manner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second item is an item for setting an automatic focus (AF) system, a self-timer, an aspect ratio, or a photometry mode.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Regarding claim 9, Kudo further discloses:
control circuitry controls the shutter speed SS of the live view image, so that the live view image is displayed on the display device at the first frame rate, in a case where the display device stops displaying the first item (if the gazing point R of the operator is not dragged and moved into the numeric value change region K but is dragged and moved in the live view display region LVD as shown in, for example, FIG. 6, the parameter changing section 160 cancels the change of a parameter such as the F number FN or the shutter speed SS, par. 102 and Fig, 7 or if the gazing point R is present in the in the change cancellation region CC, for example, the change of the F number FN is cancelled, which would maintain the current shutter speed as it is not changed, par. 104).
Note that the frame rate was already shown.
Regarding claim 10, Kudo further discloses:
control circuitry controls the shutter speed of the live view image to be lower in response to a time period of gazing at the first item by a user (parameter changing section 160 increases or decreases a parameter such as the F number FN or the shutter speed SS, if the gazing point continues to be present in the increase region W or the decrease region Q for the predetermined time, par. 110 and 162-172).
Note that the frame rate was previously shown.
Regarding claim 11, Kudo further discloses:
control circuitry controls the shutter speed of the live view image to be lower in response to a time period of gazing at the first item by a user (if the user’s gaze in maintained in decrease region Q then steps 306, 307, 309, 310, 311 and 313 are looped where the shutter speed is repeatedly reduced, par. 162-172).
Note that the frame rate was already shown.
Regarding claim 12, Kudo further discloses:
control circuitry controls the shutter speed of the live view image to be higher in response to a time period of gazing at the live view image by a user (if the user’s gaze in maintained in increase region W then steps 306, 307, 308, 311 and 313 are looped where the shutter speed is repeatedly reduced, par. 162-172).
Note that the frame rate was already shown.
Regarding claim 13, Kudo further discloses:
control circuitry reduces an information amount of an image to be read out from the image pickup device, in a case where the control circuitry controls the shutter speed of the live view image (when the shutter speed is reduced the rate at which image data is read out is reduced, par. 54, 59, 62-64, 70, 71, 77, 78, 85, 93-112, 124-126, 129-182 and Figs. 3-12B).
Note that the frame rate was already shown.
Regarding claim 14, see the rejection of claim 1.
Regarding claim 17, see the rejection of claim 1 and note that a non-transitory computer-readable storage medium must be present for Kudo’s apparatus to operate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697